Title: General Orders, 18 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 18th 1775
Parole Amboy.Countersign Bristol


There was a mistake in the Entry of the General Orders of Yesterday. The Hon: the Continental Congress ha[ve] thought proper to allow the first and second Lieutenants, the same pay, viz: Eighteen Dollars a month to each and the Ensigns thirteen Dollars and ⅓ of a dollar.
The Commissary General to order all the Horns of the Bullocks, that are killed for the Use of the Army, to be saved, and sent to the Qr Mr General, who is also to provide as many as he

can get, and have the whole made into good powder horns, for the Use of the troops.
The Honorable the Legislature of this Colony having thought fit to set apart Thursday the 23rd of November Instant, as a day of public thanksgiving “to offer up our praises, and prayers, to Almighty God, the Source and Benevolent Bestower of all good; That he would be pleased graciously to continue, to smile upon our Endeavours, to restore peace, preserve our Rights, and Privileges, to the latest posterity; prosper the American Arms, preserve and strengthen the Harmony of the United Colonies, and avert the Calamities of a civil war.” The General therefore commands, that day to be observed with all the Solemnity directed by the Legislative Proclamation, and all Officers, Soldiers & others, are hereby directed, with the most unfeigned Devotion, to obey the same.
Any Non Commissioned Officers, or Soldiers, confin’d on Account of leaving the Detachment, commanded by Col. Arnold, in any of the main, or quarter Guards of the Army, are to be immediately released.
